Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
	This action is responsive to the amendment U.S. Patent application 15/894461, filed on 12/22/2020. The application was filed originally on 2/12/2018. This application claims priority to U.S. Patent application 14/145,619 filed on 12/31/2013 which claims priority to provisional U.S. Patent application 61/747,765 filed on 12/31/2012. 
	This action is made final.
Claims 1-20 are pending in this case. Claims 1 and 11 are independent claims. The Double Patenting rejection is maintained by the applicant need not respond to the grounds until allowable subject matter is agreed upon.

Allowable Subject Matter
Claims 5, 6 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claim 1-3, 5-12 and 14-15 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-15 of U.S. Patent No. 9888967, Patent ‘8967 hereafter, in view of U.S. Pre-grant Publication 2011009804(Schoenefeld) and in further view of 20090093712 Pre-grant Publication (Busch). 

1. Patent ‘8967 claim 11 discloses method for improving the development of an initial surgical plan, the method comprising: 
receiving input information; (‘8967 claim 11  depends from claim 1 of the same application which discloses “receiving input information;”)
developing an initial surgical plan by applying a planning algorithm to the input information; (developing an initial surgical plan based upon the input information and Claim 11 discloses “applying an algorithm to the input information . . . ” )
allowing a user to customize the initial surgical plan by providing input related to modifications to the initial surgical plan; (displaying a plurality of indicators, wherein each of the plurality of indicators is configured to indicate whether the acceptable value of the corresponding one of the plurality of criteria is met)
and using [[the stored]] information to generate an altered planning algorithm; and 
developing a subsequent initial surgical plan using the altered planning algorithm

generate an altered planning algorithm based on the modifications to the initial surgical plans by the user. (Patent ‘8967 Claim 11 “and wherein the method further comprises improving the algorithm based on user input.”)
Patent ‘8967 claim 11 does not specifically disclose the following disclosed by Schoenefeld.
storing information related to the modifications to the initial surgical plan; 
(See Schoenefeld at [0085] where a pre-operative plan is stored. The remaining limitations constituted intended uses that are largely in accordance with the elements taught by Patent ‘8967 claim 1.).
Accordingly it would have been obvious to one of ordinary skill in the art at the time of invention to combine Schoenefeld and Patent ‘8967. The two are analogous to the Applicant’s invention in that both relate to surgical planning. The motivation to use storage for digital media like the surgical plans in both references would have been saving time and retaining valuable data.
	
2. Patent ‘8967, Schoenefeld and Busch disclose the limitations of Claim 1.
Claim 6 of ‘8967 depends from claim 1 of said patent.  wherein the input related to modifications to the initial surgical plan is a modification to a placement or a size of a virtual implant. (at least one of the suggested actions is selecting an icon to cause a change in placement of a virtual implant.)

4. Patent ‘8967, Schoenefeld and Busch disclose the limitations of Claim 1.
Patent ‘8967 discloses a limitation wherein allowing a user to customize the initial surgical plan comprises: 
guiding a user by identifying a series of suggested actions to the user on a graphical user interface, wherein if the user performs the series of suggested actions, the series of suggested actions lead the user to the initial surgical plan; (Patent ‘8967 claim 1 wherein guiding a user comprises: displaying a plurality of criteria, wherein each of the plurality of criteria is associated with an acceptable value pertaining to said initial surgical plan;
and providing the user with an option to deviate from the series of suggested actions by performing one or more non-suggested actions, wherein deviation from the series of suggested actions leads to modifications to the initial surgical plan. (Patent ‘8967 claim 1 states “and providing the user with an option to deviate from the series of suggested actions by performing one or more non-suggested actions, wherein deviation from the series of suggested actions leads to development of a final surgical plan that is different from the initial surgical plan . . .”).
Schoenefeld and Mahesh, however, do not specifically disclose that a surgical planning algorithm itself as is restated and . . . improving the planning algorithm by using the stored information to generate an altered planning algorithm . . .
Schoenefeld and Mahesh are not relied upon to teach a plurality of sets of input information as amended by Applicant in the context of inputs that may be used to improve a planning algorithm.

Accordingly it would have been obvious to one of ordinary skill in the art at the time of invention of the applicant’s claimed invention to combine Busch and Mahesh. The two are analogous to the Applicant’s invention in that both relate to surgical planning. The motivation to add the improvement algorithm of Busch to an automated planning algorithm of Mahesh would have been producing more useful initial surgical plans that would require less modification before or during operations. 


5. Patent ‘8967, Schoenefeld and Busch disclose the limitations of Claim 4, and wherein guiding a user comprises: displaying a plurality of criteria, wherein each of the plurality of criteria is associated with an acceptable value pertaining to said initial surgical plan; (displaying a plurality of criteria, wherein each of the plurality of criteria is associated with an acceptable value pertaining to said initial surgical plan)
displaying a plurality of indicators, wherein each of the plurality of indicators is configured to indicate whether the acceptable value of the corresponding one of the plurality of criteria is met; (claim 1 discloses “displaying a plurality of indicators, wherein each of the plurality of indicators is configured to indicate whether the acceptable value of the corresponding one of the plurality of criteria is met;”)

and displaying an icon having a distinguishing characteristic configured to indicate the next suggested action to lead the user to the initial surgical plan. (Patent ‘8967 claim 1 states “and displaying an icon having a distinguishing characteristic configured to indicate the next suggested action to lead the user to the initial surgical plan.”)

6. Patent ‘8967, Schoenefeld and Busch disclose the limitations of Claim 5., wherein the plurality of criteria are selected from the group consisting of: femoral notching and sizing, femoral rotation, femoral overhang, tibial overhang and sizing, tibial rotation, tibial slope, limb alignment and joint line, extension and flexion gaps, and mid flexion gap and stability. (See Patent ‘8967 claim 2 which discloses “the plurality of criteria are selected from the group consisting of: femoral notching and sizing, femoral rotation, femoral overhang, tibial overhang and sizing, tibial rotation, tibial slope, limb alignment and joint line, extension and flexion gaps, and mid flexion gap and stability.”)

7. Patent ‘8967, Schoenefeld and Busch disclose the limitations of Claim 4, wherein at least one of the suggested actions is selecting the icon to cause additional information to be displayed to the user. (Patent ‘8967 claim 4 discloses “wherein at least one of the 

8. Patent ‘8967, Schoenefeld and Busch disclose the limitations of Claim 4, wherein at least one of the suggested actions is selecting an icon to cause a change in placement of a virtual implant. (Patent ‘8967 claim 5 discloses “wherein at least one of the suggested actions is selecting an icon to cause a change in placement of a virtual implant.”)

9. Patent ‘8967, Schoenefeld and Busch disclose the limitations of Claim 4, wherein at least one of the suggested actions is selecting an icon to cause a change in size of a virtual implant. (Patent ‘8967 claim 8 discloses “wherein at least one of the suggested actions is selecting an icon to cause a change in size of a virtual implant.”)

10. Patent ‘8967, Schoenefeld and Busch disclose the limitations of Claim 4, wherein at least one of the suggested actions is selecting an icon to cause a change in type of a virtual implant. (Patent ‘8967 claim 9 discloses wherein at least one of the suggested actions is selecting an icon to cause a change in type of a virtual implant.”)

Claim 11 is similar in scope to claim 1 and is rejected for the same reasons.
Claim 12 is similar in scope to claim 2 and is rejected for the same reasons.
Claim 14 is similar in scope to claim 4 and is rejected for the same reasons.
Claim 15 is similar in scope to claim 5 and is rejected for the same reasons.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-4, 7-14, and 16-20 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pre-grant Publication 201100923804 (Schoenefeld) in view of 20070129626 (Mahesh) and in further view of Pre-grant Publication 20090093712 (Busch).

1. (Currently Amended)Schoenefeld discloses a method for improving the development of an initial surgical plan, the method comprising: 
receiving input information; (See Schoenefeld at [0009] – [0010] where disclosed is patient data, both in the form of personal data from a database and image data).
developing an initial surgical plan the input information; (See Schoenefeld at [0010] where a pre-operative plan is created. See also Schoenefeld at [0047] where a preliminary plan is disclosed which may include the recommendation of various implants and or associated instruments.).
allowing a user to customize the initial surgical plan by providing input related to modifications to the initial surgical plan; (See Schoenefeld at [0048] where the plan is submitted to a surgeon or other individual for review and potential changes to the plan until the plan is surgeon approved.).
storing information related to the modifications to the initial surgical plans; (See Schoenefeld at [0078] where the plan can be stored in a data file).
and using the stored information to develop a subsequent initial surgical plan. (See Schoenefeld at [0083] where “the surgeon 720 can access or change the pre-operative plan file using the slide bars 520'c and 520'd through any appropriate access or manipulation process.”)

Schoenefeld does not teach the limitation using the altered planning algorithm 
Mahesh discloses this limitation. (See Mahesh at [0048] where it is disclosed regarding a surgical planning algorithm that “[i]nteractions may be further edited by a user and/or an automatic planning algorithm by adding, removing, and/or altering interactions, for example.”)
Mahesh discloses a limitation including generate an altered planning algorithm based on the modifications to the initial surgical plans by the user. 
(See Mahesh at [0048]-[0049] where it is disclosed as follows:
For example, a user may be able to constrain certain parameters such as tool tip size and/or tool tip temperature, while letting automated algorithm(s) determine other factors.  Interactions may be stored in memory and/or saved as part of a surgical planning analysis or surgical plan.  Interactions may be further edited by a user and/or an automatic planning algorithm by adding, removing, and/or altering interactions, for example. 
At step 608 a prediction is formed based on the interaction.  Step 608 may be similar to step 208, for example.  Method 600 may automatically loop back to Predictions may be stored in memory and/or saved as part of a surgical planning analysis or surgical plan.  Predictions may be further edited by a user and/or an automatic planning algorithm by adding, removing, and/or altering predictions, for example.

See also Mahesh at [0052] where it is further stated that “[a]s the application interacts with the data, the interactions are recorded as part of a surgical planning analysis or surgical plan,” and at [0037]-[0040] where planning analysis may be stored and otherwise integrated into the planning/prediction mechanism.
	In Mahesh, we see that interactions are recorded, may be further edited by a user or planning algorithm, and that predictions may be stored in memory as surgical planning analysis based on this information. Further in [0052] and [0037]-[0040] we see that all application interactions with data are recorded as part of the planning analysis and utilized for prediction mechanisms which are read upon by the concept of a surgical planning algorithm.)

Accordingly it would have been obvious to one of ordinary skill in the art at the time of invention of the applicant’s claimed invention to combine Schoenefeld and Mahesh. The two are analogous to the Applicant’s invention in that both relate to surgical planning. The motivation to add an automated planning algorithm from Mahesh to Schoenefeld would have been that “[t]here is a need for methods and systems that automatically provide pre-operative plans for later use in a surgical setting . . .“ as taught by Mahesh at [0005]. 

 applying a planning algorithm to generate an altered planning algorithm; and . . . improving the planning algorithm by using the stored information to generate an altered planning algorithm . . .
Schoenefeld and Mahesh are not relied upon to teach a plurality of sets of input information as amended by Applicant in the context of inputs that may be used to improve a planning algorithm.
Busch discloses these limitations. (See Busch at [0029] where a discussion of improving an algorithm for determining the optimal path of a catheter through a blood vessel blockage region discloses that the algorithms for determining the path can be “systematically improved and optimized by the empirical knowledge accumulated over the course of time.” This is accomplished by "’self-learning’ analysis, preferably based on artificial intelligence methods.” Data for improving the algorithm is disclosed in this paragraph, consisting of actual paths of catheters (surgical plans) and planned paths of catheters (initial surgical plans). This data is held to teach the limitation of sets of input information which is used for later initial surgical plans through improving an algorithm that creates initial surgical plans.)

Accordingly it would have been obvious to one of ordinary skill in the art at the time of invention of the applicant’s claimed invention to combine Busch and Mahesh. The two are analogous to the Applicant’s invention in that both relate to surgical planning. The motivation to add the improvement algorithm of Busch to an automated 


2. (Currently Amended) Schoenefeld, Mahesh and Busch disclose the limitations of Claim 1. 
Schoenefeld discloses a limitation wherein the input related to modifications to the initial surgical plans comprises [[is]] a modification to a placement or a size of a virtual implant. (See Schoenefeld at [0051] where the position of an implant along planes is disclosed.)

3. (Currently Amended) Schoenefeld, Mahesh and Busch disclose the limitations of Claim 1.
Schoenefeld discloses a limitation wherein a first initial plan of the plurality of initial surgical plan is associated with a particular anatomical structure and wherein the subsequent initial plan is developed for a different anatomical structure. (See Schoenefeld at [0065] where at least tibial and femoral sizing are disclosed. It follows that minimally some portion of the subsequent surgical plan is related to the placement of this implant. See also [0070] where it is disclosed that “[i]t will be appreciated that a lesser or greater number of parameters or different parameters can be used to customize and optimize the implant for the patient. . . ” relating to patient specific anatomical factors. A different patient is held to teach the limitation of a different anatomical structure.)

4. (Original) Schoenefeld, Mahesh and Busch disclose the limitations of Claim 1.
Schoenefeld discloses a limitation wherein allowing a user to customize the initial surgical plan comprises: 
guiding a user by identifying a series of suggested actions to the user on a graphical user interface, wherein if the user performs the series of suggested actions, the series of suggested actions lead the user to a first initial surgical plan of the plurality of the initial surgical plans; (See Schoenefeld at [0010] where a pre-operative plan is created. See also Schoenefeld at [0047] where a preliminary plan is disclosed which may include the recommendation of various implants and or associated instruments. ).
 and providing the user with an option to deviate from the series of suggested actions by performing one or more non-suggested actions, wherein deviation from the series of suggested actions leads to modifications to the initial surgical plan. (See Schoenefeld at [0048] where the plan is submitted to a surgeon who makes changes to the plan until the plan is surgeon approved.).

7. (Previously Presented) Schoenefeld, Mahesh and Busch disclose the limitations of Claim 4.
Schoenefeld discloses a limitation wherein at least one of the suggested actions is selecting the icon to cause additional information to be displayed to the user. (See Schoenefeld at Figure 2. Item 403 where one of the options presented is "current patients." This suggests that the selection of this option will present additional 



8. (Original) Schoenefeld, Mahesh and Busch disclose the limitations of Claim 4.
Schoenefeld discloses a limitation, wherein at least one of the suggested actions is selecting an icon to cause a change in placement of a virtual implant. (See Schoenefeld at [0051] where the position of an implant along planes is disclosed.)

9. (Original) Schoenefeld, Mahesh and Busch disclose the limitations of Claim 4.
Schoenefeld discloses a limitation wherein at least one of the suggested actions is selecting an icon to cause a change in size of a virtual implant. (See Schoenefeld at [0056] where the size of an implant is discussed in association with a visual computer representation of an actual implant that has yet to be manufactured is disclosed.)

10. (Original) Schoenefeld, Mahesh and Busch disclose the limitations of Claim 4.
Schoenefeld discloses a limitation wherein at least one of the suggested actions is selecting an icon to cause a change in type of a virtual implant. (See Schoenefeld at [0056] where the type of an implant is discussed in association with a visual computer representation of an actual implant that has yet to be manufactured is disclosed.)

11. (Currently Amended) Schoenefeld discloses a system improving the development of an initial surgical plan, comprising: 
a processing circuit configured to: 
receive input information; (See Schoenefeld at [0009] – [0010] where disclosed is patient data, both in the form of personal data from a database and image data).
develop an initial surgical plan the input information; (See Schoenefeld at [0010] where a pre-operative plan is created. See also Schoenefeld at [0047] where a preliminary plan is disclosed which may include the recommendation of various implants and or associated instruments.).

allow a user to customize the initial surgical plan by providing input related to modifications to the initial surgical plan; (See Schoenefeld at [0078] where the plan can be stored in a data file).
store information related to the modifications to the initial surgical plan; 
and use the stored information to develop a subsequent initial surgical plan (See Schoenefeld at [0083] where “the surgeon 720 can access or change the pre-operative plan file using the slide bars 520'c and 520'd through any appropriate access or manipulation process.”)

Schoenefeld does not teach the limitation and using the altered planning algorithm 
Mahesh discloses this limitation. (See Mahesh at [0048] where it is disclosed regarding a surgical planning algorithm that “[i]nteractions may be further edited by a user and/or an automatic planning algorithm by adding, removing, and/or altering interactions, for example.”)
Mahesh discloses a limitation including generate an altered planning algorithm based on the modifications to the initial surgical plans by the user. 
(See Mahesh at [0048]-[0049] where it is disclosed as follows:
For example, a user may be able to constrain certain parameters such as tool tip size and/or tool tip temperature, while letting automated algorithm(s) determine other factors.  Interactions may be stored in memory and/or saved as part of a surgical planning analysis or surgical plan.  Interactions may be further edited by a user and/or an automatic planning algorithm by adding, removing, and/or altering interactions, for example. 
At step 608 a prediction is formed based on the interaction.  Step 608 may be similar to step 208, for example.  Method 600 may automatically loop back to step 604 and/or 606 and continue until a particular automated planning and prediction process is complete, for example.  Predictions may be stored in memory and/or saved as part of a surgical planning analysis or surgical plan.  Predictions may be further edited by a user and/or an automatic planning algorithm by adding, removing, and/or altering predictions, for example.

See also Mahesh at [0052] where it is further stated that “[a]s the application interacts with the data, the interactions are recorded as part of a surgical planning analysis or surgical plan,” and at [0037]-[0040] where planning analysis may be stored and otherwise integrated into the planning/prediction mechanism.
	In Mahesh, we see that interactions are recorded, may be further edited by a user or planning algorithm, and that predictions may be stored in memory as surgical planning analysis based on this information. Further in [0052] and [0037]-[0040] we see that all application interactions with data are recorded as part of the planning analysis and utilized for prediction mechanisms which are read upon by the concept of a surgical planning algorithm.)

automatically provide pre-operative plans for later use in a surgical setting . . .“ as taught by Mahesh at [0005].

Schoenefeld and Mahesh, however, do not specifically disclose that a surgical planning algorithm itself as is restated applying a planning algorithm to generate an altered planning algorithm; and . . . by using the stored information to generate an altered planning algorithm . . .
Busch discloses this limitation. (See Busch at [0029] where a discussion of improving an algorithm for determining the optimal path of a catheter through a blood vessel blockage region discloses that the algorithms for determining the path can be “systematically improved and optimized by the empirical knowledge accumulated over the course of time.” This is accomplished by "’self-learning’ analysis, preferably based on artificial intelligence methods.” Data for improving the algorithm is disclosed in this paragraph, consisting of actual paths of catheters (surgical plans) and planned paths of catheters (initial surgical plans). This data is held to teach the limitation of sets of input information which is used for later initial surgical plans through improving an algorithm that creates initial surgical plans.)


12. (Original) Schoenefeld, Mahesh and Busch disclose the limitations of Claim 11.
Schoenefeld discloses a limitation wherein the input related to modifications to the initial surgical plan is a modification to a placement or a size of a virtual implant. (See Schoenefeld at [0051] where the position of an implant along planes is disclosed.)

13. (Currently Amended) Schoenefeld, Mahesh and Busch disclose the limitations of Claim 11.
Schoenefeld discloses a limitation wherein the initial surgical plan is associated with a particular anatomical structure and wherein the subsequent initial plan is developed for the particular anatomical structure. (See Schoenefeld at [0065] where at least tibial and femoral sizing are disclosed. It follows that minimally some portion of the subsequent surgical plan is related to the placement of this implant. See also [0070] where it is disclosed that “[i]t will be appreciated that a lesser or greater number of parameters or different parameters can be used to customize and optimize the implant for the patient. . . ” relating to patient specific anatomical factors. A different patient is held to teach the limitation of a different anatomical structure.)

14. (Original) Schoenefeld, Mahesh and Busch disclose the limitations of Claim 11.
Schoenefeld discloses a limitation wherein the processing circuit is further configured to allow a user to customize the initial surgical plan by: 
guiding a user by identifying a series of suggested actions to the user on a graphical user interface, wherein if the user performs the series of suggested actions, the series of suggested actions lead the user to the initial surgical plan; (See Schoenefeld at [0010] where a pre-operative plan is created. See also Schoenefeld at [0047] where a preliminary plan is disclosed which may include the recommendation of various implants and or associated instruments. ).
 and providing the user with an option to deviate from the series of suggested actions by performing one or more non-suggested actions, wherein deviation from the series of suggested actions leads to modifications to the initial surgical plan. (See Schoenefeld at [0048] where the plan is submitted to a surgeon who makes changes to the plan until the plan is surgeon approved.).

16. (Previously Presented) Schoenefeld, Mahesh and Busch disclose the limitations of Claim 14. 
Schoenefeld discloses a limitation wherein the suggested actions comprise at least one of selecting an icon to cause additional information to be displayed to the user, selecting an icon to cause a change in size of a virtual implant, or selecting an icon to cause a change in type of a virtual implant. (See Schoenefeld at [0069] and in figure 4. Disclosed is a variable size display or selection of an implant size and the onscreen 

17. (Previously Presented) Schoenefeld, Mahesh and Busch disclose the limitations of Claim 1.
Mahesh discloses a limitation wherein developing the subsequent initial surgical plan comprises receiving a new set of input information and applying the altered planning algorithm to the new set of input information. (See Mahesh at [0039] where disclosed is that a user may be able to edit the surgical plan. It does not specify that this is described as occurring prior to the execution of a potential planning algorithm. This is held to constitute a new set of data.)

18. (Currently Amended) Schoenefeld, Mahesh and Busch disclose the limitations of Claim 1.
Busch discloses a limitation wherein applying the planning algorithm to a first set of the input information and applying the altered planning algorithm to a first set of the input information results in different initial surgical plans. (See Busch at [0029] where a discussion of improving an algorithm for determining the optimal path of a catheter through a blood vessel blockage region discloses that the algorithms for determining the path can be “systematically improved and optimized by the empirical knowledge accumulated over the course of time.” This is accomplished by "’self-learning’ analysis, preferably based on artificial intelligence methods.” It follows that the later and improved 

19. (Previously Presented) Schoenefeld, Mahesh and Busch disclose the limitations of Claim 11. 
Mahesh discloses a limitation wherein the processing circuit is configured to develop the subsequent initial surgical plan by receiving a new set of input information and applying the altered planning algorithm to the new set of input information. (See Mahesh at [0039] where disclosed is that a user may be able to edit the surgical plan. It does not specify that this is described as occurring prior to the execution of a potential planning algorithm. This is held to constitute a new set of data.)

20. (Previously Presented) Schoenefeld, Mahesh and Busch disclose the limitations of Claim 11.
Busch discloses a limitation wherein applying the planning algorithm to the input information and applying the altered planning algorithm to the input information results in different initial surgical plans. (See Busch at [0029] where a discussion of improving an algorithm for determining the optimal path of a catheter through a blood vessel blockage region discloses that the algorithms for determining the path can be “systematically improved and optimized by the empirical knowledge accumulated over the course of time.” It follows that the later and improved algorithm will return results distinct from its earlier results when using similar or identical input data sets.)

It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).

Response to Arguments
Applicant's Remarks filed 12/22/2020 (“the Remarks”) have been fully considered but are not persuasive.
It is held that the modifications to the independent claims 1 and 11 proposed would be preempted by teachings present in the Mahesh reference. Mahesh discloses a limitation including generate an altered planning algorithm based on the modifications to the initial surgical plans by the user. 
See Mahesh at [0048]-[0049] where it is disclosed as follows:
For example, a user may be able to constrain certain parameters such as tool tip size and/or tool tip temperature, while letting automated algorithm(s) determine other factors.  Interactions may be stored in memory and/or saved as part of a surgical planning analysis or surgical plan.  Interactions may be further edited by a user and/or an automatic planning algorithm by adding, removing, and/or altering interactions, for example. 
At step 608 a prediction is formed based on the interaction.  Step 608 may be similar to step 208, for example.  Method 600 may automatically loop back to step 604 and/or 606 and continue until a particular automated planning and prediction process is complete, for example.  Predictions may be stored in memory and/or saved as part of a surgical planning analysis or surgical plan.  Predictions may be further edited by a user and/or an automatic planning algorithm by adding, removing, and/or altering predictions, for example.

See also Mahesh at [0052] where it is further stated that “[a]s the application interacts with the data, the interactions are recorded as part of a surgical planning analysis or 
	In Mahesh, we see that interactions are recorded, may be further edited by a user or planning algorithm, and that predictions may be stored in memory as surgical planning analysis based on this information. Further in [0052] and [0037]-[0040] we see that all application interactions with data are recorded as part of the planning analysis and utilized for prediction mechanisms which are read upon by the concept of a surgical planning algorithm.
	On page 7-8 of the Remarks, it is posited that the Busch reference has significant difference from the amended claim language because none of the types of data are modifications to the initial surgical plan by the user. The Examiner disagrees while it is arguable that the altered course discussed in [0029] which modifies the data in an expert system is not “based on modifications to an initial surgical plan” is requires that modification to said plan be exclusive of the actual surgical activity which is not specifically stated in those terms. A reasonable surgical technician could consider a deviation from a planned surgical event to be a modification to the plan. More importantly it is the Mahesh reference that is relied upon to teach this limitation which allows humans and machines to make modifications which are subsequently added to a planning algorithm during the pre-planning stage.
	On page 9 of the Remarks, it is posited that the data relating to progress over time of the procedures and related data do not appear to be related to the modification of initial surgical plans by the user, however the question is that must be answered is would it have been obvious to a person of ordinary skill in the art of surgery at the time 
	Likewise, on page 10 the discussion primarily involves deficiencies in the Busch reference for items that are believed to be taught by the Mahesh reference.
	The claims dependent on independent claims 1 and 11 cannot therefor be allowed based solely on their dependence from the independent claims.


Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on (571)272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHAN  SHREWSBURY/
Examiner, Art Unit 2175
3/12/2021

						/WILLIAM L BASHORE/                                                                 Supervisory Patent Examiner, Art Unit 2175